                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


BECNEL CIVIL ACTION


VERSUS 20-248-SDD-SDJ


FOLSE, ETAL.



                                           RULING

        The Court, after carefully considering the Comp!aint\ the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Scott D. Johnson, dated June 3, 2021, to which no objection has been

filed, hereby approves the Report and Recommendation of the Magistrate Judge and

adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Plaintiff's action is DISMISSED without prejudice

for failure to prosecute under Local Rule 41 (b).

        Signed in Baton Rouge, Louisiana the Y day of July, 2021.




                                                    ^7
                                      CHIEF JUDGEJ^fRELLY D. DICK
                                                                  ^
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 1.
2 Rec. Doc. 6.
